


109 HR 6287 IH: National Heritage Areas Partnership

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6287
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Hefley (for
			 himself and Mrs. Johnson of
			 Connecticut) introduced the following bill; which was referred to
			 the Committee on
			 Resources
		
		A BILL
		To establish criteria for and to create a National
		  Heritage Areas System in the United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the National Heritage Areas Partnership
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. National heritage areas system.
					Sec. 5. Feasibility studies.
					Sec. 6. Designation.
					Sec. 7. Management plans.
					Sec. 8. Local coordinating entities.
					Sec. 9. Relationship to other federal agencies.
					Sec. 10. Property owners and regulatory
				protections.
					Sec. 11. Partnership support.
					Sec. 12. Funding.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Certain areas of
			 the United States tell nationally important stories; they illustrate
			 significant aspects of our heritage; possess exceptional natural, cultural,
			 scenic, and historic resources; and represent the diversity of our national
			 character.
				(2)In
			 these areas, the interaction of natural processes, geography, history, cultural
			 traditions, and economic and social forces form distinctive landscapes that
			 should be recognized, protected, enhanced, and interpreted to improve the
			 quality of life in the regions and to provide opportunities for public
			 appreciation, education, enjoyment, and economic sustainability.
				(3)Local initiatives
			 based on community and regional visions, involving public/private partnerships,
			 are critical to protecting, enhancing and interpreting natural, historic,
			 scenic, and cultural resources related to our American heritage. These
			 initiatives should be encouraged and supported by the Federal government with
			 the concurrence of the relevant Federal land management agencies and Tribal
			 governments by providing financial and technical assistance.
				(4)Partnerships among
			 Federal, Tribal, State and local governments, nonprofit organizations, the
			 private sector, and citizens provide the most viable framework to recognize,
			 protect, enhance, and interpret the resources of places that have made
			 important contributions to the national story.
				(5)Communities and
			 regions need assistance to set resource stewardship and interpretive goals, and
			 to implement strategies for resource protection and renewed economic viability
			 in these areas.
				(6)A
			 unified national process as well as certain standards for designation of
			 National Heritage Areas need to be established to provide a consistent
			 framework. The process should include a system for approval of heritage area
			 management plans.
				(7)National Heritage
			 Areas located near or encompassing units of the National Park System provide an
			 additional basis for public enjoyment of parks and park-related resources, and
			 it is appropriate for these parks to participate in, assist with, and benefit
			 from local heritage initiatives that conserve and interpret resources over a
			 larger area beyond the park’s boundaries.
				(8)It is in the
			 national interest and will benefit future generations to establish a system of
			 National Heritage Areas to encourage resource conservation, protection,
			 interpretation, enhancement, and economic sustainability, and for full public
			 understanding and appreciation of the many resources, places, events, and
			 peoples that have contributed to the rich heritage of this Nation.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To establish a
			 system of regional and community-based National Heritage Areas to protect,
			 enhance, and interpret natural, historic, scenic, and cultural resources that
			 together tell nationally important stories representing our country’s
			 heritage.
				(2)To promote public
			 understanding, appreciation and enjoyment of the many places, events, and
			 people that have contributed to our nationally diverse story.
				(3)To promote
			 innovative and partnership-driven management strategies that recognize regional
			 values, to encourage locally tailored resource stewardship and interpretation,
			 to develop economically viable and innovative approaches to community
			 conservation, and to provide for the effective leveraging of Federal funds with
			 State, local, Tribal, and private funding sources.
				(4)To
			 provide unified national standards and processes for conducting feasibility
			 studies, designating National Heritage Areas, and approving heritage area
			 management plans.
				(5)To provide
			 appropriate linkages among units of the National Park System, and communities,
			 governments, and organizations within National Heritage Areas to protect,
			 enhance, and interpret resources outside of park boundaries.
				(6)To authorize the
			 Secretary of the Interior to provide financial and technical assistance to
			 local coordinating entities that act as a catalyst for diverse regions,
			 communities, organizations, and citizens to undertake projects and programs for
			 resource stewardship and interpretation.
				3.DefinitionsIn this Act:
			(1)Feasibility
			 studyThe term feasibility study means a study
			 conducted by the Secretary of the Interior, or conducted by 1 or more other
			 interested parties and reviewed by the Secretary, in accordance with the
			 criteria and processes outlined in section 5, to determine whether an area
			 meets the criteria to be designated as a National Heritage Area by
			 Congress.
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the entity designated by Congress to undertake, in
			 partnership with others, the management plan and to act as a catalyst for
			 implementation projects and programs among diverse partners in the National
			 Heritage Area.
			(3)Management
			 planThe term management plan means the plan
			 prepared by the local coordinating entity for a National Heritage Area that
			 specifies actions, policies, strategies, performance goals, and recommendations
			 taken to meet the goals of the heritage area as specified in section 7.
			(4)National
			 heritage areaThe term National Heritage Area
			 means an area or corridor designated by Congress that tells nationally
			 important stories representing our American heritage.
			(5)Proposed
			 national heritage areaThe term proposed National Heritage
			 Area is an area or corridor under study by the Secretary of the
			 Interior or other parties for potential designation by Congress as a National
			 Heritage Area.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)SystemThe
			 term system means the system of National Heritage Areas
			 established under section 4.
			(8)Tribal
			 governmentThe term Tribal government means the
			 governing body of an Indian or Alaska Native tribe, band, nation, pueblo,
			 village, or community that the Secretary of the Interior acknowledges to exist
			 as an Indian tribe pursuant to the Federally Recognized Indian Tribe List Act
			 of 1994, 25 U.S.C. 479a.
			(9)Tribal
			 landsThe term Tribal lands means all lands within
			 the exterior boundaries of any Indian reservation, all lands the title to which
			 is held by the United States in trust for an Indian tribe or lands the title to
			 which is held by an Indian tribe subject to a restriction by the United States
			 against alienation, and all dependent Indian communities.
			4.National heritage
			 areas system
			(a)In
			 generalIn order to recognize certain areas of the United States
			 that tell nationally important stories and to protect, enhance, and interpret
			 the areas’ natural, historic, scenic, and cultural resources that together
			 illustrate significant aspects of our country’s heritage, there is established
			 a National Heritage Areas System through which the Secretary shall provide
			 technical and financial assistance to local coordinating entities to support
			 the establishment, development, and continuity of the National Heritage
			 Areas.
			(b)SystemThe
			 National Heritage Areas System shall be composed of the following:
				(1)National Heritage
			 Areas designated by Congress prior to the date of enactment of this Act.
				(2)National Heritage
			 Areas designated by Congress subsequent to the date of enactment of this Act,
			 as provided for in this Act.
				(c)Relationship to
			 the national park system
				(1)Relationship to
			 national park unitsThe Secretary shall—
					(A)assure to the
			 maximum extent practicable, participation and assistance by any unit of the
			 National Park System located near or encompassed by any National Heritage Area
			 in local initiatives for that National Heritage Area that conserve and
			 interpret resources consistent with an approved management plan for the
			 National Heritage Area; and
					(B)work with National
			 Heritage Areas to promote public enjoyment of units of the National Park System
			 and park-related resources.
					(2)Applicability of
			 lawsNational Heritage Areas shall not be considered to be units
			 of the National Park System nor shall the areas be subject to the authorities
			 applicable to units of the National Park System.
				(d)DutiesUnder
			 the system, the Secretary shall—
				(1)undertake studies
			 as directed by Congress through legislation to assess the feasibility of
			 designating proposed National Heritage Areas or review and comment on studies
			 undertaken by other parties for this purpose;
				(2)submit annually to
			 the Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the United States Senate a report describing
			 the activities conducted with respect to National Heritage Areas in accordance
			 with this Act; and
				(3)conduct an
			 evaluation and prepare a report on the accomplishments, sustainability, and
			 recommendations, if any, for the future of each designated National Heritage
			 Area 3 years prior to the cessation of Federal funding for the area under
			 section 12(a) and submit a report on the findings of the evaluation to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the United States Senate.
				(e)AuthoritiesIn
			 carrying out this Act, the Secretary may—
				(1)provide technical
			 and financial assistance on a reimbursable or nonreimbursable basis as
			 determined by the Secretary in the development and implementation of management
			 plans for designated National Heritage Areas;
				(2)enter into
			 cooperative agreements with other Federal agencies, State, tribal, and local
			 governments, local coordinating entities, and other interested parties to carry
			 out the purposes of this Act;
				(3)provide
			 information, promote understanding, and encourage research on National Heritage
			 Areas in partnership with local coordinating entities; and
				(4)provide national
			 oversight, analysis, coordination, technical and financial assistance, and
			 support to ensure consistency and accountability of the system.
				5.Feasibility
			 studies
			(a)CriteriaThe
			 Secretary, in undertaking a feasibility study, or reviewing a feasibility study
			 conducted by others, shall apply the following criteria to determine the
			 feasibility of designating a proposed National Heritage Area:
				(1)An area
					(A)has an assemblage
			 of natural, historic, or cultural resources that together tell a nationally
			 important story;
					(B)represents
			 distinctive landscapes and aspects of our American heritage worthy of
			 recognition, conservation, interpretation, and continuing use;
					(C)is best managed as
			 such an assemblage through partnerships among public and private entities at
			 the local or regional level;
					(D)reflects
			 traditions, customs, beliefs, and folk life that are a valuable part of the
			 national story;
					(E)provides
			 outstanding opportunities to conserve natural, cultural, historic, and/or
			 scenic features;
					(F)provides
			 outstanding recreational and educational opportunities; and
					(G)has the resources
			 and traditional uses important to the identified stories and themes and these
			 resources and uses retain a degree of integrity capable of
			 interpretation.
					(2)Residents,
			 business interests, non-profit organizations, and governments including
			 relevant Federal land management agencies within the proposed area and Tribal
			 governments are involved in the planning and have demonstrated significant
			 support through letters and other means for National Heritage Area designation
			 and management.
				(3)The local
			 coordinating entity responsible for preparing and implementing the management
			 plan is identified.
				(4)The proposed local
			 coordinating entity and units of government supporting the designation are
			 willing and have documented a significant commitment to work in partnership to
			 protect, enhance and interpret resources within the National Heritage
			 Area.
				(5)The proposed local
			 coordinating entity has developed a feasible conceptual financial plan that
			 outlines the roles of all participants including the Federal government.
				(6)The proposal is
			 consistent with continued economic activity within the area.
				(7)A
			 conceptual boundary map has been developed and is supported by the public, and
			 by participating Federal agencies.
				(b)Concurrence of
			 an affected federal agencyIn undertaking a feasibility study, or
			 in reviewing a study undertaken by others, the Secretary should consult with
			 the head of any Federal agency that manages lands within the proposed National
			 Heritage Area and secure the agency’s concurrence with the findings of the
			 feasibility study prior to making a determination of feasibility for
			 designation.
			(c)Review and
			 consultationBased upon the completion of a feasibility study, or
			 upon receipt of an acceptable feasibility study conducted by others, the
			 Secretary shall—
				(1)review, comment
			 on, and determine if the study meets the criteria specified in subsection (a)
			 for designation as a National Heritage Area; and
				(2)consult with the
			 Governor of any State and with Tribal governments in which the proposed
			 National Heritage Area is located.
				(d)Transmittal and
			 recommendationThe Secretary—
				(1)shall transmit the
			 study, including any comments received from the Governor of any State and
			 Tribal government in which the proposed National Heritage Area is located, to
			 the Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the United States Senate with a finding as to
			 whether or not the proposed National Heritage Area meets the criteria for
			 designation and the reasons for that determination; and
				(2)may transmit a
			 letter, providing a recommendation concerning designation of the proposed
			 National Heritage Area. Such a recommendation may be based on the budgetary
			 impact of the designation or any other factor unrelated to the criteria.
				6.Designation
			(a)In
			 generalThe designation of a National Heritage Area shall
			 be—
				(1)by
			 Act of Congress; and
				(2)contingent on the
			 prior completion of a feasibility study and an affirmative determination by the
			 Secretary that the area meets the criteria established under section
			 5(a).
				(b)Component of the
			 systemAny National Heritage Area designated under subsection (a)
			 shall be a component of the National Heritage Areas System established in
			 section 4.
			7.Management
			 plans
			(a)RequirementsThe
			 management plan for any National Heritage Area shall—
				(1)describe
			 comprehensive policies, goals, strategies, and recommendations for telling the
			 story of the region’s heritage and encouraging long-term resource protection,
			 enhancement, interpretation, funding, management, and development of the
			 National Heritage Area;
				(2)include a
			 description of actions and commitments that governments, private organizations,
			 and citizens will take to protect, enhance, and interpret the natural,
			 historic, scenic, and cultural resources of the National Heritage Area;
				(3)specify existing
			 and potential sources of funding or economic development strategies to protect,
			 enhance, interpret, fund, manage, and develop the National Heritage
			 Area;
				(4)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the National Heritage Area related to the stories and
			 themes of the region that should be protected, enhanced, managed or
			 developed;
				(5)recommend policies
			 and strategies for resource management including, but not limited to, the
			 development of intergovernmental and interagency agreements to protect the
			 National Heritage Area’s natural, historical, cultural, educational, scenic,
			 and recreational resources;
				(6)describe a program
			 of implementation for the management plan including: performance goals; plans
			 for resource protection, enhancement, interpretation; and specific commitments
			 for implementation that have been made by the local coordinating entity or any
			 government, organization, business, or individual;
				(7)include an
			 analysis and recommendations for ways in which local, State, tribal, and
			 Federal programs may best be coordinated, including the role of the National
			 Park Service and other Federal agencies associated with the National Heritage
			 Area, to further the purposes of this Act; and
				(8)include a business
			 plan that—
					(A)describes the
			 role, operation, financing, and functions of the local coordinating entity and
			 of each of the major activities contained in the management plan; and
					(B)provides adequate
			 assurances that the local coordinating entity has the partnerships, and
			 financial and other resources necessary to implement the management plan for
			 the National Heritage Area.
					(b)Deadline and
			 termination of funding
				(1)DeadlineThe
			 local coordinating entity shall submit the management plan to the Secretary for
			 approval within 3 years from the date when any funds are made available for
			 this purpose after designation as a National Heritage Area.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for any additional financial assistance under this Act until such time
			 as the management plan is submitted to and approved by the Secretary.
				(c)Approval of
			 management plan
				(1)ReviewBased
			 upon the criteria in paragraph (3), the Secretary shall review and approve or
			 disapprove the management plan for a National Heritage Area not later than 180
			 days after receiving the management plan.
				(2)ConsultationThe
			 Secretary shall consult with the Governor of any State and tribal government in
			 which the National Heritage Area is located prior to approving any management
			 plan.
				(3)Criteria for
			 approvalIn determining whether to approve the management plan,
			 the Secretary shall consider whether—
					(A)the local
			 coordinating entity is representing the diverse interests of the National
			 Heritage Area including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, recreational
			 organizations, community residents, and private property owners;
					(B)the local
			 coordinating entity has afforded adequate opportunity, workshops and hearings,
			 for public and governmental involvement in the preparation of the management
			 plan, and includes provisions for at least semi-annual public meetings to
			 assure adequate implementation of the management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect, enhance and interpret the natural,
			 historic, scenic, and cultural resources of the National Heritage Area;
					(D)the management
			 plan would not adversely affect any activities authorized on Federal or Tribal
			 lands under applicable laws or pursuant to land use plans;
					(E)the local
			 coordinating entity has demonstrated financial capability, in partnership with
			 others, to carry out the management plan;
					(F)the Secretary has
			 received adequate assurances from the appropriate State and local officials and
			 Tribal governments whose support is needed to ensure the effective
			 implementation of the State, Tribal, and local aspects of the management plan;
			 and
					(G)the management
			 plan demonstrates partnerships among the local coordinating entity, Federal,
			 Tribal, State, or local governments, regional planning organizations,
			 non-profit organizations, or private-sector parties for implementation of the
			 management plan.
					(4)Action following
			 disapprovalIf the Secretary disapproves the management plan, the
			 Secretary shall advise the local coordinating entity in writing of the reasons
			 and may make recommendations for revisions to the management plan. The
			 Secretary shall approve or disapprove a proposed revision within 180 days after
			 receiving the revised management plan.
				(5)AmendmentsAmendments
			 to the management plan that substantially alter the purposes of the National
			 Heritage Area shall be reviewed by the Secretary and approved in the same
			 manner as provided for in the original management plan. The local coordinating
			 entity shall not use Federal funds authorized by this Act to implement any
			 amendments until the Secretary has approved the amendments.
				8.Local
			 coordinating entities
			(a)DutiesTo
			 further the purposes of the National Heritage Area, the local coordinating
			 entity shall—
				(1)prepare and submit
			 a management plan for the National Heritage Area to the Secretary in accordance
			 with section 7 of this Act;
				(2)submit an annual
			 report to the Secretary for any fiscal year in which it receives Federal funds
			 under this Act, setting forth its specific performance goals and
			 accomplishments, expenses and income, amounts and sources of matching funds,
			 the amounts leveraged with Federal funds and sources of such leveraging, and
			 grants made to any other entities during the year for which the report is
			 made;
				(3)make available for
			 audit for any fiscal year in which it receives Federal funds under this Act,
			 all information pertaining to the expenditure of such funds and any matching
			 funds; and
				(4)encourage by
			 appropriate means economic viability and sustainability that is consistent with
			 the purposes of the National Heritage Area.
				(b)AuthoritiesThe
			 local coordinating entity may, subject to the prior approval of the Secretary,
			 for the purposes of preparing and implementing the approved management plan for
			 the National Heritage Area, use Federal funds made available through this Act
			 to—
				(1)make grants to
			 political jurisdictions, nonprofit organizations, and other parties within the
			 National Heritage Area;
				(2)enter into
			 cooperative agreements with or provide technical assistance to political
			 jurisdictions, nonprofit organizations, Federal agencies, and other interested
			 parties;
				(3)hire and compensate
			 staff which shall include individuals with expertise in natural, cultural, and
			 historic resources conservation; economic and community development; and
			 heritage planning;
				(4)obtain money or
			 services from any source including any that are provided under other Federal
			 laws or programs;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the National
			 Heritage Area and are consistent with the approved management plan.
				(c)Prohibitions on
			 the acquisition of real propertyThe local coordinating entity
			 may not use Federal funds received under this Act to acquire any interest in
			 real property.
			9.Relationship to
			 other federal agencies
			(a)This Act shall not
			 affect the authority of any Federal official to provide technical or financial
			 assistance under any other law.
			(b)The head of any
			 Federal agency planning to conduct activities that may have an impact on a
			 designated National Heritage Area is encouraged to consult and coordinate these
			 activities with the Secretary and the local coordinating entity to the extent
			 practicable.
			(c)This Act shall not
			 modify any law or regulation authorizing Federal officials to manage Federal
			 land under their control or limit the discretion of Federal land managers to
			 implement approved land use plans within the boundaries of a National Heritage
			 Area, nor shall this Act be construed to modify, alter or amend any authorized
			 uses of these Federal lands.
			10.Property owners
			 and regulatory protectionsNothing in this Act shall be construed to—
			(a)abridge the rights
			 of any property owner, whether public or private, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the National Heritage Area;
			(b)require any
			 property owner to permit public access (including Federal, tribal, State, or
			 local government access) to such property or to modify any provisions of
			 Federal, tribal, State, or local law with regard to public access or use of
			 private lands;
			(c)alter any duly
			 adopted land use regulation or any approved land use plan or any other
			 regulatory authority of any Federal, State, or local agency or Tribal
			 government, or to convey any land use or other regulatory authority to any
			 local coordinating entity;
			(d)authorize or imply
			 the reservation or appropriation of water or water rights;
			(e)diminish the
			 authority of the State to manage fish and wildlife including the regulation of
			 fishing and hunting within the National Heritage Area; or
			(f)create any
			 liability, or to have any effect on any liability under any other law, of any
			 private property owner with respect to any persons injured on such private
			 property.
			11.Partnership
			 support
			(a)Technical
			 assistanceUpon termination of the 15-year period for which
			 assistance is provided under section 12(a), the Secretary may continue to
			 provide technical assistance, as authorized under section 4, to a National
			 Heritage Area upon the request of the local coordinating entity.
			(b)Grant
			 assistanceRegardless of whether financial assistance has been
			 terminated under section 12(a), a National Heritage Area may receive financial
			 assistance under any grant program funded through the Historic Preservation
			 Fund, including the Save America’s Treasures program and the Preserve America
			 program, or under any grant program funded through any other source of funding,
			 provided that the National Heritage Area meets the eligibility requirements of
			 such programs.
			12.Funding
			(a)Authorization of
			 appropriations
				(1)There are
			 authorized to be appropriated to carry out the activities under section
			 8—
					(A)not more than
			 $1,000,000 for any fiscal year for each National Heritage Area to remain
			 available until expended; and
					(B)not more than a
			 total of $10,000,000 for each National Heritage Area.
					(2)The authority of
			 the Secretary to provide financial assistance in section 4(e) to a local
			 coordinating entity (excluding technical assistance and administrative
			 oversight) shall terminate 15 years after the date of enactment of the law
			 designating a National Heritage Area.
				(3)In addition to
			 amounts authorized in paragraph (1), there is authorized to be appropriated to
			 the Secretary to conduct feasibility studies by the National Park Service in
			 accordance with the provisions of section 5, not more than $750,000 for any
			 fiscal year, with not more than $250,000 used for any one feasibility study for
			 a proposed National Heritage Area.
				(b)Matching
			 fundsAs a condition of providing financial assistance under
			 section 4(e) to a local coordinating entity, the Secretary shall require the
			 recipient to provide matching funds equal to the amount of the financial
			 assistance. Recipient matching funds—
				(1)must be from
			 non-Federal sources; and
				(2)may be made in the
			 form of in-kind contributions of goods or services fairly valued.
				(c)AdministrativeNot
			 more than 5 percent of the funds made available under subsection (a)(1) for a
			 fiscal year may be used by the Secretary for technical assistance, oversight,
			 and administrative purposes.
			
